Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches a method and system wherein a watchdog forces independent processes, processors to write specified key word values to the watchdog in a specific sequence order insuring that these independent sequences occur in correct order. If an incorrect sequence of key words is written to the watchdog, an interrupt is generated to indicate the occurrence of the incorrect sequence. Enforcing a sequence allows independent processes to write the different keys and allows the watchdog to determine if the processes occurred in the correct sequence. Lavery, (U.S. Patent Appl. Pub. number 2012/0110338) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a computing device, a circuit, and a computer-readable storage medium comprising a watchdog timer circuit that triggers a safe state of a frequency converter responsive to a timer of the watchdog timer circuit expiring, resets the timer responsive to receiving a first refresh signal from a computing device running functional safety (FS) software using non-inverted logic and resetting the timer responsive to receiving a second refresh signal from the computing device using inverted logic. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of controlling industrial processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Primary Examiner, Art Unit 2114